Title: From Alexander Hamilton to James McHenry, 30 November 1798
From: Hamilton, Alexander
To: McHenry, James



Philadelphia November 30th 1798
Sir,

I now communicate the result of my conference with the Commander in Chief and General Pinckney, on the subject of extra allowances to Officers detached on service, so as to be obliged to incur expences, on the Road and at places where there are no military Posts
We are all of opinion, that in such cases an extra allowance ought to be made, and this even to Officers who receive extra compensations for peculiar duties, such as Inspectors, Quarter Masters, &c. These extra compensations are considered as relative to ideas of greater Skill or greater trouble, rather than to that of greater expence, in the Execution of the Offices to which they are annexed. Without extra allowances in the cases in question, it is easy to see that Officers may exhaust in extra expences their whole pay, and that great difficulty must be experienced in finding fit Characters to execute employments which may expose the persons to frequent journeys. It is useless to say, that the principle will not apply where the law shall have specifically provided for travelling expences.
But the greatest embarrassment is to settle the rule of extra allowances. Shall they be left at large, on the ground of reasonable expences according to circumstances, or shall fixed rates be attempted? The former is liable to great abuse; and the latter is not easy to be regulated so as to unite œconomy with justice. It is however our opinion that it ought to be attempted.
In adjusting a rate or rates, it is to be remembered that the Officer receives established allowances for his time service and expence. A full compensation is not therefore to be aimed at, in the extra allowance, but something proportioned to the probable excess of expence. This has governed the estimate which is now submitted—viz.
A dollar and a quarter per day for man and horse for each day that the Officer must sleep at a place not a military post, and when the Officer is of a rank to be intitled to a Servant, then the addition of three quarters of a Dollar per day for the Servant and his horse. This to apply to all but the seat of Government and the principal Town in each State. At such places the allowance to be a Dollar and a half for the Officer and his horse and a Dollar for the servant and his horse. It is understood that the established allowances to the Officer go on at the same time.
But while these rates are offered as the general rule, it is foreseen, that there may arise extraordinary cases where greater allowances may be indispensible. Such cases must be referred to the special discretion of the head of the War department to be assisted by a certificate from the commanding Officer, by whom the Officer claiming was detached on the special service, stating the reasons and circumstances.
The case of an Officer detached from one Military Post to another which he may reach the same night, but yet so far distant as to incur expences on the Road, was not provided for in the above arrangement. It is my opinion, that half a dollar a day will suffice for such cases, and this only where the distance is not less than forty miles. The Servant may in such a case without inconvenience take his provisions with him.
It may, perhaps, be expedient to regulate a days journey by a number of miles and for this the following proportions may not be improper, forty miles to a day when the whole distance does not exceed two hundred miles, thirty to a day for all above two hundred and not exceeding three hundred and fifty, twenty five to a day for all above three hundred and fifty and not exceeding six hundred, twenty to a day for all above six hundred.
It is my opinion too, on which point also I have not consulted any other, that these rates ought not to retrospect, but ought to be established for the future; and that in all past and intervening cases, applying only the general principle, reasonable expences, according to circumstances, ought to govern. The application of a new rule may produce hardship and injustice, when the service may have been performed in the expectation that practice on former occasions would prevail.
with great respect and Esteem   I have the honor to be Sir   Your obedt. Servt.

Alexander Hamilton
The Secretary of the Department of War

